Citation Nr: 0308313	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  95-31 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for joint pain, claimed 
as due to undiagnosed illness.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased (compensable) initial rating 
for myofascial headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from July 1973 to 
July 1976, and from November 1990 to June 1991. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  An 
April 1995 rating decision denied service connection for 
joint pain to include as due to an undiagnosed illness.  A 
June 1995 rating decision denied an increased rating from 30 
percent for PTSD.  A June 1998 rating decision granted 
service connection and assigned a noncompensable rating for 
headaches.  

The veteran's claim was remanded by the Board in May and 
December 2000.  

As noted in the December 2000 Board remand, the veteran's 
claim was remanded for a hearing in May 2000, but the veteran 
did not appear for said hearing.  


FINDINGS OF FACT

1.  The veteran's joint pain in his right shoulder is due to 
his degenerative changes of the acromioclavicular joint.  

2.  The veteran sustained an injury to his right elbow in 
service; he does not suffer any residuals from said injury.  

3.  The veteran does not have objective evidence of joint 
pain in the left shoulder, or in either elbow.  

4.  The veteran's PTSD has been productive of no more than 
definite social and industrial impairment.  

5.  The veteran's PTSD has not been productive of 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

6.  The veteran's headaches are not of a prostrating nature.


CONCLUSIONS OF LAW

1.  Service connection for disabilities manifested by joint 
pain, to include as a result from an undiagnosed illness, is 
not warranted. 38 U.S.C.A. § § 1110, 1131, 1117 (West 2002); 
38 C.F.R. § 3.317 (2002).  

2.  The requirements for a rating in excess of 30 percent for 
PTSD are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ § 4.7, 4.20, 4.130, Diagnostic Code 9411 (2002); 4.16, 
4.129, 4.130, 4.132, Diagnostic Code 9411(1996). 

3.  The criteria for a compensable evaluation for headaches 
are not met for any point during the entire rating period. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.124a, Diagnostic 
Code 8100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran hurt his right 
elbow in March 1991 after falling in a foxhole.  His arm was 
placed in a partial splint.  He was diagnosed with mild 
tennis elbow in April 1991.  The veteran was seen in May 
1991, at which time he did not report that he had any joint 
pains.  He was pronounced healthy, and all his joints were 
evaluated as normal.  

The veteran underwent a VA examination in November 1991.  He 
complained of occasional elbow area numbness or pain.

The veteran underwent a VA examination in April 1992.  It was 
noted that in February 1991, the veteran fell on his right 
elbow during the Gulf War.  He was in a cast for 6 weeks.  He 
was noted to currently have a dull ache that came and went.  
Diagnosis was right elbow injury by history.

A VA x-ray from April 1992 noted a normal right elbow.  

The veteran underwent a VA orthopedic examination in February 
1995.  He reported pain in both elbows.  Diagnosis was 
history of fracture to the right elbow.  

The veteran underwent a VA examination for his headaches in 
February 1995.  He complained of episodic headaches for the 
past 2.5 years.  They were located over both temporal 
regions, which may radiate to frontal, parietal, and 
occipital areas.  It usually had a sudden onset.  It was a 
dull type, but could become pounding, lasting approximately 
15-20 minutes, and appearing 1-2 times per week.  Usually he 
took Aspirin with good results.  He worked as a nursing 
assistant, and had been able to perform his duties during 
episodic headaches.  His headaches had not been of the 
prostrating nature.  Under diagnosis, the examiner wrote that 
the history was suggestive of migraine headache for 2.5 
years.  

The veteran underwent a VA psychiatric examination in 
September 1995.  Since Desert Storm, he had worked as a 
nursing aide, and had been doing work in his parent's resale 
business.  He described an altercation where he struck his 
wife, and the police had to be called.  He indicated having 
no hobbies or recreational activities.  Examination showed 
that the veteran was detached.  He was well oriented to time, 
place, and person, and could recall 4/4 items immediately, 
and in 3 minutes.  He appeared to have some difficulty in 
maintaining sustained concentration.  His predominant affect 
was depressed, although he also admitted to having mild 
anger.  He denied suicidal or homicidal ideation or impulses, 
and seemed generally to have low energy and reduction of body 
movements.  Diagnosis was PTSD with psychogenic amnesia and 
alexithymia.  His GAF score was 60.  

The veteran underwent another VA examination in February 
1998.  He stated that his headaches were infrequent, and 
occurred in the frontal area, and felt as if they were 
pushing outward, lasting from 1-2 hours.  He stated at the 
present time, the only joint pain he had was mild discomfort 
in his shoulders which he thought might have been related to 
his work.  He stated that at the outset of his joint 
discomfort, he had some degree of swelling, but that this had 
disappeared since his blood pressure was under control.  
Examination of the shoulders revealed mild pain on range of 
motion.  He was diagnosed with headaches unrelated to 
hypertension; multiple joint pain, cause uncertain; and 
bilateral acromioclavicular arthritis.  The examiner 
commented that there was no definite clinical diagnosis which 
could be made to account for any of the veteran's symptoms 
with the exception of his shoulder pain, which was due to 
degenerative arthritis.  The etiology of his other complaints 
was unknown.  

The veteran underwent a VA examination for headaches in 
February 1998.  It was noted that the veteran's headaches 
were frontal in location, and were pressure-like in quality.  
They lasted from 1-3 hours, and occurred 2-5 times per month.  
They were associated with light-headedness, but no loss of 
consciousness.  There was no nausea, vomiting or visual 
symptoms.  The veteran took Motrin for his headaches which 
relieved them.  The veteran was usually able to work with the 
headache.  It was noted that the veteran was employed.  
Examination showed that the sensory examination was intact.  
Diagnosis was myofascial headaches, unrelated to 
hypertension.  

Treatment records from Lifespan Clinical Services were 
submitted from September 1998 showing treatment for 
adjustment disorder with anxiety.  He had been working for 
2.5 years as a safety and security coordinator.  He married 
his current wife in December 1995, and was currently 
separated from her.  His appearance was well groomed.  His 
speech was pressured.  His affect was appropriate, and his 
mood was anxious.  He was fully oriented with memory, 
judgment, insight, abstraction, all intact.  

In the veteran's October 1998 notice of disagreement, he 
wrote that he had missed 3-4 days of work per month.  He 
contended that his spouse's filing for divorce was further 
evidence of relationship impairment, and increased missed 
work periods due to stress working with others.  

The veteran underwent a VA psychiatric examination in October 
1998.  He reported that he and his wife were going to 
counseling every other day.  He denied any other prior 
psychiatric treatment.  He reported that he worked in 
maintenance for about 2 years.  He reported social 
isolativeness, stating that he stayed by himself, and had no 
friends.  He stated that he used to enjoy bowling, but 
stopped going for the past year.  He reported a depressive 
mood, tiredness, lack of energy, or motivation.  He reported 
anxiety attacks.  He reported difficulty working with other 
people, and also isolativeness at home.  Examination showed 
the veteran to be alert, and oriented to time, place, and 
person.  His speech was clear, goal-directed with normal 
reaction time.  His mood was depressed, and his affect was 
appropriate.  No thought disorder was noted.  He denied any 
suicidal or homicidal ideas.  Memory and concentration were 
noticed to be intact.  Diagnosis was chronic PTSD, and 
current GAF was 55.  

In May 2001, a VA field examiner submitted employee calendars 
from 1998 and 1999.  The calendars show that the veteran had 
worked for the same employer since September 1996.  

In an August 2002 letter, the veteran wrote that his 
employment record showed 32 hours of sick leave.  He 
indicated that he took 119 hours of personal leave in 1998.  
He stated that this time was for headaches.  

The veteran underwent a VA psychiatric examination in October 
2002.  He was doing temporary factory work of approximately 
40 hours per week.  He lived alone, did not have any close 
friends, and was not involved with anybody.  He pretty much 
went to work, watched TV, and stayed to himself.  His energy 
level was poor.  His concentration was impaired.  He reported 
difficulty with trusting people.  He endorsed an exaggerated 
startle reaction, and endorsed hypervigilant symptoms.  He 
endorsed passive suicidal ideations.  He denied any active 
thoughts of suicide.  He did not have a suicidal plan or 
intent.  He denied any auditory or visual hallucinations.  He 
denied any paranoid ideations.  He denied any panic attacks.  

Examination showed that the veteran appeared depressed with a 
flat affect.  He had increased latency to answer questions.  
He presented with low self-esteem, and a poor confidence 
level.  His insight was fair, and his judgment was intact.  
His short-term memory registration was 3/3.  Assessment was 
PTSD.  His GAF was 60, indicating moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  

The veteran underwent a VA examination for his joints in 
October 2002.  He described pain in both shoulders and both 
elbows.  He complained of intermittent shoulder pain, with no 
activity relation, going on since 1990.  Mild shoulder pain 
was present when he was in the military and he had to do a 
lot of pulling and pushing.  His current discomfort was more 
or less as it used to be in the military.  The pain was about 
a 5 or 6 on a scale of 1-10, but he could work around it.  
His elbows were painful, and there was intermittent sharp 
pain, only temporary.  Movement was satisfactory on both 
sides, and he did not take any medications.  

The veteran described a gradual onset of pain in both 
shoulders without any injury, experienced while he was in the 
military.  He had x-rays as well as physical therapy and 
medications.  While in the Gulf War, he injured his right 
elbow one day when he tripped over a telephone wire, and had 
to see a doctor.  His arm was put in a cast for 6 weeks.  
Later on he did some range of motion exercises.  He said he 
had no other complaints of any other joints in the lower 
limbs and back.  Examination showed that the shoulders were 
symmetrical without any swelling or deformity.  There was a 
mild prominence of the acromioclavicular joint, on both 
sides.  The veteran complained of some pain on deep palpation 
over the joints.  Range of motion was full without any 
complaint of pain.  There was no incoordination, weakness, or 
fatigability.  Functional impairment due to subjective 
complaint of pain was absent, and there was no history of 
flareup.  Both elbows were normal looking.  There was no 
swelling or tenderness.  Grip strength was strong.  Range of 
motion was full in all planes, and there was no evidence of 
incoordination or weakness.  There was no functional 
limitation due to pain, and no history of flare-ups.  
Diagnostic studies showed that there were mild degenerative 
changes on the right acromioclavicular joint, but otherwise, 
the x-rays were normal.  There was no evidence of residual of 
injury to the right elbow.  Diagnoses were subjective 
complaint of pain, both shoulders, without any specific 
injuries; history of fall and injury to the right elbow; mild 
degenerative changes of the right acromioclavicular joint; 
and both elbows normal without any residual of trauma.  

The examiner commented that there was no evidence of joint 
pain except mild tenderness of the right acromioclavicular 
joint, and the shoulder discomfort on the right side could be 
explained on the basis of a known diagnosis of mild 
degenerative changes of the acromioclavicular joint.  The 
examiner commented that it was not likely that the diagnosed 
disorder had its origin in service, and was not caused by an 
event during service.  The examiner commented that the 
veteran did not suffer from arthritis of both shoulders, and 
there was no current residual of injury to the right elbow.  

The veteran underwent a VA examination for his headaches in 
October 2002.  He described cervical and occipital headaches 
in location and largely throbbing in quality.  The headaches 
would last 20-30 minutes, and occurred twice per month.  They 
were associated with some lightheadness, but no visual loss, 
no nausea, vomiting, and no loss of consciousness.  At 
present, the veteran was not taking medication.  He was 
usually able to work when the headaches were present.  
Examination showed that sensory examination was intact.  
Diagnosis was myofascial and vascular headaches, with no 
neurological disability.  



Analysis

Relevant laws and regulations

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the Statement of the Case as 
well as numerous Supplemental Statements of the Case.  In 
these documents, the RO also provided notice of what evidence 
it had considered.    

The RO has sent the veteran numerous letters asking him to 
tell it about any additional evidence he wanted obtained.  
Also, in the August 2002 Supplemental Statement of the Case 
(SSOC), the RO told the veteran that the RO was required to 
make reasonable efforts in obtaining relevant records and to 
inform the veteran about the attempts.  Throughout the appeal 
and in the SSOC, the veteran has been asked to provide VA 
with information about other evidence that might be 
available, and was told VA would assist him in obtaining 
additional evidence (such as private medical reports and 
reports from federal agencies).  In short, the RO has 
informed the appellant which information and evidence that 
the appellant was to provide to VA and which information and 
evidence that the VA would attempt to obtain on his behalf.    
38 C.F.R. § 3.159 (b) (2002); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded several VA examinations.  In short, the requirements 
under the VCAA have been met.  


Entitlement to service connection for joint pain, claimed as 
due to undiagnosed illness.

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
objective evidence that establishes that his current 
disability is the result of a disease or injury that either 
began in or was aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West 2002).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2002).

With respect to that aspect of the veteran's claim concerning 
an undiagnosed illness, it must be observed that in 1994, the 
"Persian Gulf War Veterans' Act," Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446, was enacted.  That statute added a new section 1117 
to Title 38, United States Code, authorizing VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asian theater of operations during the Persian Gulf 
War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  As originally constituted, 
the regulation established the presumptive period as not 
later than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  This was later extended to December 31, 2001 and later 
still to December 31, 2006.  The revised regulation is as 
follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
* * *
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317.  

Subsequently, a new law was passed which amended the statutes 
affecting compensation for disabilities occurring in Persian 
Gulf War veterans.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law 107-103, 115 Stat. 976 (2001).  These changes became 
effective on March 1, 2002.  Among other things, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include 
(a) an undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

The veteran claims that he suffers from joint disorders of 
both elbows and shoulders.  While the evidence shows that the 
veteran injured his right elbow in service, the examiner at 
the veteran's October 2002 VA examination commented that the 
veteran did not have a residual from that injury.  Regarding 
the veteran's left elbow and bilateral shoulders, the 
evidence does not show that the veteran injured these joints 
in service.  Also, the evidence does not show that the 
veteran developed arthritis in either of his elbows or 
shoulders within one year of service.  

Without a diagnosis of a current right elbow disorder, or 
evidence that the veteran was seen for his left elbow or 
shoulders in service, or evidence of arthritis within one 
year of service, the veteran's claim for joint pain of the 
elbows and shoulders must be denied on a direct basis.  

Regarding service connection for joint pain as due to an 
undiagnosed illness, the veteran's claim must be denied on 
this basis also.  While the veteran was observed to have 
right shoulder pain at his October 2002 VA examination, the 
examiner attributed the pain to a known diagnosis of mild 
degenerative changes of the acromioclavicular joint.  This 
was the only observable joint pain according to the examiner.  
While the veteran has complained of joint pain in his left 
shoulder and elbows, 38 C.F.R. § 3.317 requires an exhibition 
of objective indications of chronic disability.  The 
physician examining the veteran in October 2002 found no 
objective evidence of joint pain, other than that attributed 
to a know disease entity.  

Although the veteran claims that he has a right elbow 
disorder due to the injury to his right elbow in service, and 
that he has joint pain in his left elbow and shoulders, 
attributable to his service in the Persian Gulf, he is not a 
medical professional who can make such determinations.  The 
veteran is competent to describe symptoms he had during 
service, but as a layperson, he is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Therefore, 
his claim of service connection for joint pain, to include as 
due to an undiagnosed illness must be denied.  


 Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2002), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

The schedular criteria for mental disorders, to include PTSD, 
evaluation of the cardiovascular system were changed 
effective November 7, 1996.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary. 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Since 
the veteran's claim has been in appellate status since before 
November 1996, the veteran's PTSD must be evaluated under 
both the old and the new rating criteria to determine which 
version is most favorable to the veteran.

The General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to the both criteria during the course of the entire 
appeal. See VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).  As the RO has considered the veteran's 
claims for PTSD under the former and revised criteria, there 
is no prejudice to the veteran in the Board doing likewise, 
and applying the more favorable result.

The new general rating formula for mental disorders to 
include PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The general rating formula for psychoneurotic disorders, to 
include PTSD, under 38 C.F.R. § 4.132, Diagnostic Code 9411, 
in effect prior to November 7, 1996, were as follows:

A 100 percent disability rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 50 percent disability rating is assigned when the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

A 30 percent disability rating is assigned when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

In response to the decision in Hood v. Brown, 4 Vet. App. 301 
(1993), the General Counsel of the VA issued a precedent 
opinion interpreting the term definite as applied in 38 
C.F.R. § 4.132.  See VAOGCPREC 09-93.  In that opinion, the 
term definite, the criterion for a 30 percent rating, was 
construed quantitatively to mean "distinct, unambiguous, and 
moderately large in degree."  The term considerable, the 
criterion for a 50 percent evaluation, was defined as "rather 
large in extent or degree." Id.

Under the old regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency.  Great emphasis 
was placed upon the full report of the examiner, descriptive 
of actual symptomatology.  The record of the history and 
complaints was only preliminary to the examination; the 
objective findings and the examiner's analysis of the 
symptomatology were the essentials. 38 C.F.R. § 4.130 (1996).  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability for the mental 
disorders contemplated those abnormalities of conduct, 
judgment, and emotional reactions which affected economic 
adjustment, i.e., which produce impairment of earning 
capacity. 38 C.F.R. § 4.129 (1996).

According to the Fourth Volume of the Diagnostic and 
Statistical Manual (DSM-IV), a GAF score of between 51 and 60 
means that the veteran has either moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.

When there is a question as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to receive a 50 percent rating under the old 
diagnostic criteria for PTSD, the evidence must show that the 
veteran has considerable industrial impairment and that his 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  The 
evidence on file does not show this.  

The veteran has had three VA psychiatric examinations since 
September 1995: one showed a GAF score of 55, and two 
(including the most recent one in October 2002) showed GAF 
scores of 60.  A GAF score of between 51 and 60 means that 
the veteran has either moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
"Moderate" symptoms or "moderate" impairment does not 
equate to the "considerable" impairment required in the 
criteria for a 50 percent rating.  

While it is noted that the veteran has social impairment (at 
his October 2002 examination he indicated that he lived 
alone, did not have close friends, and was not involved with 
anybody), the evidence shows that the veteran has had a 
consistent employment record.  He was working 40 hours a week 
doing temporary factory work in 2002.  Although the veteran 
claimed in his October 1998 notice of disagreement that he 
had missed 3-4 days of work per month because of his PTSD, 
his employment records do not show that he missed that much 
work.  In October 1998, the veteran took 20.25 hours of 
personal leave, and in September 1998, the veteran took 16 
hours of personal leave.  Also, the records showed that the 
veteran had worked for the same employer since 1996.  In 
summary, based on the veteran's GAF score, and his employment 
history, the evidence does not show "considerable" 
industrial impairment to warrant a 50 percent rating.  

With respect to the criteria for evaluating PTSD that became 
effective in November 1996, the evidence shows that the 
veteran had a flattened affect at his October 2002 VA 
examination, but he has not had circumstantial, 
circumlocutory, or stereotyped speech.  He denied panic 
attacks at his October 2002 VA examination.  The evidence 
does not show difficulty in understanding complex commands. 
He had good memory retention at all of his examinations.  His 
judgment was intact at the September 2002 examination.  He 
was able to abstract when seen at the Lifespan Clinical 
Services.  In view of this, the criteria effective from 
November 1996, for an evaluation in excess of 30 percent are 
not met.  
 
Accordingly, under the criteria of Diagnostic Code 9411, 
effective November 7, 1996 and under the criteria of 
Diagnostic Code 9411, effective prior to November 7, 1996, 
and the provisions of 38 C.F.R. § 4.7, the veteran's claim 
for an increased rating for PTSD from 30 percent is denied.


 The propriety of the initial rating for myofascial 
headaches, evaluated as noncompensably disabling.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial noncompensable rating 
assigned following the grant of service connection.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  

A 50 percent rating is assigned for migraine headaches when 
there are very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent rating is assigned for migraine headaches when there 
are characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 10 
percent rating is assigned for migraine headaches, when there 
are characteristic prostrating attacks averaging one in 2 
months over the last several months.  A noncompensable rating 
is assigned for less frequent attacks.  38 C.F.R. § 4.124 
(a), Diagnostic Code 8100 (2002).

Although the evidence shows that the veteran suffers 
headaches, the evidence does not show that they are of a 
prostrating nature.  The veteran has never claimed that his 
headaches require him to lie down.  At his February 1995 VA 
examination, it was specifically noted that the veteran's 
headaches had not been of the prostrating nature.  The 
veteran stated at his February 1998 VA examination that he 
was usually able to work with his headaches.  Although the 
veteran indicated in August 2002 that he had taken 119 hours 
of personal leave for his headaches in 1998, he stated at his 
October 2002 examination that he was usually able to work 
when the headaches were present, and that they lasted 20-30 
minutes and occurred twice per month.   

Since the veteran's headaches are not shown to be of a 
prostrating nature, it is determined that the initial 
noncompensable rating assigned for his headaches was correct.  
A 10 percent rating requires characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  As the preponderance of the evidence is against the 
veteran's claim, his claim for a higher initial rating is 
denied. 

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

While the veteran's PTSD and headaches have had some 
consequences with regard to his employment, his disability 
does not have unusual manifestations and does not affect 
employment in ways that are not already taken into account 
under the provisions of the rating schedule.  It is important 
to note that, under the provisions of  38 C.F.R. § 4.1, the 
percentage ratings contemplated in the rating schedule 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1  In the 
absence of medical evidence showing frequent hospitalizations 
or marked interference with employability (i.e. interference 
with employability not contemplated in the rating criteria), 
the provisions of 38 C.F.R. § 3.321 relating to 
extraschedular evaluations are not applicable here.


ORDER

Entitlement to service connection for joint pain of the 
elbows and shoulders, to include as due to an undiagnosed 
illness, is denied.

Entitlement to an increased rating for PTSD from 30 percent 
is denied.  

Entitlement to an increased (compensable) initial rating for 
myofascial headaches is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

